DETAILED ACTION
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	The numbering of the claims skips claim 5. 

Claims 12-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 12-14 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “wherein the hollow member is substantially rigid” which is already recited in claim 1. Whereas claim 11 depends from claim 5 which is not recited in the claim set.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crosby (US 5088632 A).

an extendible spout (8) at least partially disposed in the hollow rigid member and connected to the hollow rigid member (Figure 1; Spout connects to 14 at 45 via 34 on 7), the extendible spout comprising: 
a proximal end (12) and a proximal opening (opening in bottom of 7), the proximal end connected to the base end of the hollow rigid member (See Figure 2), 
a distal end (11) and a distal opening (opening at top of 10), the distal end configured to extend from and retract at least partially into the hollow rigid member, and 
a discharge passage (Inside of spout 8) that extends from the proximal opening to the distal opening, 
wherein the extendible spout is configured to dispense a pourable material from the container through the distal opening when the dispensing system is attached to the inner surface of the flexible container; and 
a removable lid (3) which is selectively positionable between a closed position (Figure 1), wherein the removable lid covers the discharge opening of the hollow rigid member and the distal opening of the extendible spout and an open position (Figure 2), wherein the removable lid allows a pourable material to pass through the discharge opening of the hollow rigid member and the distal opening of the extendible spout, 
wherein the removable lid further comprises: 

a second sealing flange (4) which engages with the distal end of the extendible spout to form a seal between the removable lid in the closed position and the extendible spout.

Claim 2, Crosby discloses wherein the dispensing system further comprises a handling portion comprising an outer ring (19) configured to removably attach the handling portion about a dispensing opening of the container and an inner ring (14) defining a circular aperture within the handling portion.

Claim 3, Crosby discloses wherein the handling portion and hollow member are permanently affixed to one another (21).

Claim 6, Crosby discloses wherein the hollow member (14) is substantially rigid (Figure 1-2).

Claim 7, Crosby discloses wherein the extendible spout comprises a corrugated portion (8; Figure 3).



Claim 9, Crosby discloses wherein the extendible spout is selectively positionable in a retracted configuration in which the extendible spout is retracted and the distal end is at least partially disposed within the hollow member, and, alternatively, an extended configuration in which the extendible spout is extended and the distal end extends out of the hollow member (Figure 1-2 shows extended and retracted positions).

Claim 10, Crosby discloses wherein the extendible spout (8), when in a fully retracted position, has a length that is about equal to or less than the length of the hollow member (Figure 1, 8 has a length of less than the hollow member 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 5088632 A) as applied to claims 1-3, 6-10 above, and further in view of Crosby (US 20160272371 A1).
Claim 4, Crosby ‘632 substantially discloses the apparatus as claimed above but is silent on wherein the hollow member is slideably disposed within the circular aperture and selectively positionable between a recessed position in which the top end is proximate the handling portion and the base end extends away from the handling portion and toward the container and, alternatively, an extended position in which the top end extends away from the handling portion and the container and the base end is substantially flush with either (i) the dispensing opening of the container or (ii) the inner ring of the handling portion, wherein the top end comprises a first engaging element for engaging at least a portion of the inner ring of the handling portion and preventing the top end of the hollow member from moving through the handling portion into the container when the hollow member is in the recessed position, and wherein the base end comprises a second engaging element for engaging at least a portion of the inner ring of the handling portion and fixing the hollow member to the handling portion when the hollow member is in the extended position.
Crosby ‘371 teaches wherein the hollow member is slideably disposed within the circular aperture and selectively positionable between a recessed position in which the top end is proximate the handling portion and the base end extends away from the handling portion and toward the container and, alternatively, an extended position in which the top end extends away from the handling portion and the container and the base end is substantially flush with either (i) the dispensing opening of the container or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crosby ‘632 with slidable hollow member as taught by Crosby ‘371 in order to provide an extendable spout that is capable of dispensing a wider variety of materials and at a wider variety of locations with then with a standard spout while still remaining compact for storage. 

Claim 11, Crosby ‘632 substantially discloses the apparatus as claimed above but is silent on a pull tab at the distal end of the extendible spout.
Crosby ‘371 teaches a pull tab at the distal end of the extendible spout (Paragraph [0080], [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crosby ‘632 with pull tab as taught by Crosby ‘371 in order to provide better leverage and therefore making it easier to pull out the extendible spout.
Allowable Subject Matter
Claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754